Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (Pat. No. 2,725,878); hereinafter Reiter.
Reiter teaches a surgical mallet structure that includes an inverted cup housing (1) having a saddle (2). Hammer (6) operated within the housing (1) and has a relatively long reduced portion (7) forming a shoulder (8). Compression spring (9) has one end in contact with shoulder (8) and the other end in contact with the inside of housing (1). Below shoulder (8) in an transverse opening in hammer (6) in a latch mechanism (10) operating in longitudinal slots (11,12) (as disclosed in Patent Number 2,421,354 dated inter alia the following exceptions. Claim 13 recites ….an insert coupled to the barrel…  wherein the insert partially extends into the front end of the housing. These elements would at least read on the lower end of a plunger i.e. element (25). Independent Claim 13 therefore is held to have been obvious in view of Reiter. The rejection of independent Claim 16 is substantially the same as the rejection of independent Claim 1.  That is It  would have been obvious to provide a punchdown tool including a housing that defines an impact axis through the housing in a longitudinal direction the housing (9) including a front end and  a rear end opposite to the front end, (1), a drive mechanism positioned in the housing, the drive mechanism movable to between an unloaded position and a loaded position, the drive mechanism including a hammer (6) movable along the impact axis, a biasing element that  biases the hammer (6) along the impact axis, an anvil (21) movable along the impact axis the anvil including a barrel (20) wherein when the drive mechanism ((9) is in the loaded position  (i.e. when there is an external force applied to .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10, 998,687 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said application are an obvious variant of the claims in said Patent No. 10,998,687 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729